Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Applicant's election with traverse of Species 1 in the reply filed on 12/29/2021 is acknowledged.  The traversal is on the ground(s) that that the Office “does not define what the species are, because the identified Species descriptions uses the phrase “[sic] claims are drawn to…”, language used to identify species elements “doesn’t even refer to language in the claims”, and that the restriction requirement “is improper because it does not identify mutually exclusive claims to be different species.  This is not found persuasive.

The first argument is selecting words and arguing a different context while ignoring the further descriptive content identifying a mutually exclusive feature.   It is merely argued the words “claims drawn to” is used while the other language used is not the language from the claims.
 In contrast to the assertions, no specific claim is just merely pointed to.  Rather, species 1 [for example] is identified and described as invention of a light blocking/shielding structure  protruding1 into the large pixel region.  The use of the words “claims drawn to” is not used as argued.  In the restriction no specific claim or 
Further, while all the exact claim language is not recited verbatim in the identified species description, synonymous jargon is used.  There is no requirement to only use language from the applicant’s claim, as argued.   Regarding the specific jargon, light blocking/shielding is the same as opaque structure.  Opaque by definition is light shielding/blocking.  The term “protruding” directly describes the claimed “protrusion”.  
Additionally, appears these argument[s] are based upon a single sentence found MPEP 806.04(e) rather than the section as a whole.  “While claims themselves are never species.” (MPEP 806.04e)  “Claims are definitions or descriptions of inventions” (MPEP 806. 4e)  
The current claims describe two distinct structures with mutually exclusive elements described within the Applicant’s specification.  A first embodiment having opaque feature which has a protrusion which protrudes into the large pixel.  The protrusion is described as blocking light/illumination (i.e. Applicant’s figure 6 and ¶19).  While another embodiment is describes a mathematical relationship between large and small pixels and does not require a protrusion.


Species 2 points to a arrangement of large and small pixels based upon mathematical algorithms.
Species 1 does not require the precise alignment based on a mathematical algorithm of species 2.
Species 2 does not require the protruding part required in species 1.
These two distinct species are mutually exclusive.  The arguments fail to provide and clear and articulated rationale or factual evidence that each identified species actually require the identified features

As stated in MPEP §806.04(e): 
“Claims are definitions or descriptions of inventions. Claims themselves are never species. The scope of a claim may be limited to a single disclosed embodiment (i.e., a single species, and thus be designated a specific species claim). Alternatively, a claim may encompass two or more of the disclosed embodiments (and thus be designated a generic or genus claim). 
Species always refer to the different embodiments of the invention.”.  

The current claims as presented clearly have claims 17-24 only requiring Species 1 or claims 25-37 only requiring Species 2.  No single claim requires both Species 1 and Species 2 thus no single claim is generic.  Applicants elected Species 1 identifying the protrusion, therefore claims not requiring species 1 should be withdrawn.

Claims 25-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/29/2021.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-19 and 23-24 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Asatsuma et al. (US 20210193727 A1).

    PNG
    media_image1.png
    359
    482
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    355
    515
    media_image2.png
    Greyscale


Regarding claim 17, Asatsuma et al. discloses a flare-blocking image sensor comprising: 
a pixel array comprising: a plurality of large pixels (Figs. 9 & 10); a plurality of small pixels 102, each small pixel located between a respective group of four adjacent large pixels 101 of the plurality of large pixels and having a small-pixel width; and a plurality of opaque grid elements 181 each including: an annulus aligned with a respective small pixel of the plurality of small pixels, and a protrusion 181 extending from a center of the annulus and having a first width that is less than the small-pixel width of the respective small pixel (See marked up figure 8 – Note: Applicant’s specification defines “annulus” to include a quadrilateral ring shapes, not just a circular shape as generally understood from the term annulus.  See Applicant’s figures depicting the annulus as a square shaped ring.).

    PNG
    media_image3.png
    594
    596
    media_image3.png
    Greyscale

Regarding claim 18, Asatsuma et al. discloses a flare-blocking image sensor of claim 17, further comprising: a plurality of microlenses forming a microlens array in a plane above a top surface of the pixel array, each of the plurality of microlenses being aligned with a respective one of the plurality of large pixels; each of the plurality of opaque grid elements being between the microlens array and the top surface (Fig. 10);.

Regarding claim 19, Asatsuma et al. discloses a flare-blocking image sensor of claim 17, each respective group of four adjacent large pixels being arranged in a two-by-two array (Fig. 9);.

Regarding claim 23, Asatsuma et al. discloses a image sensor of claim 17, further comprising: a spectral filter 201 array intersecting a plane between the microlens array and the top surface and including a plurality of spectral filters each aligned to a respective small pixel of the plurality of small pixels; each annulus of the plurality of opaque grid elements surrounding a respective spectral filter of the plurality of spectral filters ( Fig. 10).

Regarding claim 24, Asatsuma et al. discloses a image sensor of claim 17, the small-pixel width being less than a pixel pitch of a pixel array formed by the plurality of large pixels ( Fig. 9 – required by the layout as shown in figure 9).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-21is/are rejected under 35 U.S.C. 103 as being unpatentable over Asatsuma et al. (US 20210193727 A1)..

Regarding claim 20, Asatsuma et al. discloses a flare-blocking image sensor of claim 17, however may be silent upon the first width being less than or equal to one-third of the small-pixel width.  Observing the figures, even though it is understood figures are not to scale, the width is substantially smaller than a third small pixel width.  From the figure, it is at least strongly suggested that the width is considerably smaller than a third of the pixel width.  
Additionally, it would It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the relative widths  through routine experimentation and optimization to obtain optimal or desired device performance because the relative widths  is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05


	
	Any differences in the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).

	An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).

Regarding claim 21, Asatsuma et al. discloses a image sensor of claim 17, a thickness of the protrusion in a direction perpendicular to the top surface being between 75 and 125 nanometers.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asatsuma et al. in view of Nomura (US 20160049430 A1).

Regarding claim 22, Asatsuma et al. discloses a image sensor of claim 17, each of the plurality of opaque grid elements being formed however is silent upon a specific material.  At the time of the invention metal was a known go to choice for forming opaque light shielding structures surrounding pixels.  For support see Nomura 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to select metal, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.
 
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

JARRETT J. STARK
Primary Examiner
Art Unit 2823



1/12/2021
/JARRETT J STARK/           Primary Examiner, Art Unit 2822                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note the embodiment of the protruding structure (see Applicant’s figure 6 that shows the referenced protruding structures.)  Note that there are disclosed embodimetns that do not require protruding structures.